IN THE SUPREME COURT OF THE STATE OF MONTANA                             06/14/2021
                       Supreme Court No. DA 20-0399
                                                                                Case Number: DA 20-0399
STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WILLARD DEAN MCCAULOU,

             Defendant and Appellant.

                                       ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until July 10th, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           June 14 2021